DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot due to a new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claim 18, claim 18 recites, inter alia, “first and second spaced edges” in lines 5-6. However, the examiner could not find any mention of “a spaced edge” nor “first and second spaced edges” within the specification. The examiner believes that the applicant intended to mean “first and second edges”, which has support within the specification. However, claim 18 recites “first and second spaced edges”, not “first and second edges”. Claims 19-20 are further rejected for depending upon a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 18, claim 18 recites, inter alia, “first and second spaced edges” in lines 5-6. However, the examiner could not find any mention of the “first and second spaced edges” within the specification. It is unclear if the “first and second spaced edges” as recited within claim 18, are the same as a first edge and a second edge, as recited in claim 1, or if the “first and second spaced edges” as recited within claim 18 are different edges from those recited in claim 1. Claims 19-20 are further rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note: regarding claims 18-20, it is unclear what the applicant considers the first and second spaced edges to be, however, the claims will be interpreted as reciting “the first and second edges”, which is what the examiner believes that the applicant intended.
Claims 1-4, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire et. al. (U.S. 20190242391) in view of Schaafsma et. al. (U.S. 20190234423) in view of Reiker (U.S. 20020081107) and in further view of Whitmire et. al. (U.S. 20190120248).
In re claim 1, Whitmire ‘391 teaches a ceiling fan (fig. 1; 10; [0016]) comprising: 
a body (housing 22; [0016]) defining an air flow passage (fig. 3; A1) with an inlet (30; [0016]) and an outlet (50; [0017]) provided on the body; 
a motor (62; [0018]) having a rotor (not mentioned, but necessarily present, being that the rotor is the rotating element of an electric motor), with at least a portion of the rotor located within the body (as shown in fig 3); 
an impeller (66; [0018]) mounted to the rotor (impeller 66 is driven via. motor 62, which strongly suggests that it is mounted either directly or indirectly to a rotating element of the motor; [0018]) to move air through the air flow passage (as shown in fig 3). 
However, Whitmire ‘391 is silent regarding
an annular grill located radially exteriorly of the impeller and 
facing the outlet such that air passing through the air flow passage and 
exiting the outlet passes through the grill; and 
a set of blades provided on the impeller, 
with at least one blade of the set of blades extending from a root to a tip in a span-wise direction, and 
extending from a first edge to a second edge defining a chord-wise direction, 
wherein at least some tips of the blades include an extension extending outward at the tip.
Schaafsma discloses an analogous ceiling fan comprising
an annular grill (fig. 12; diffuser 644, including diffusing surface 672; [0043]; note: the diffuser is in the shape of a grill) located radially exteriorly of the impeller (impeller 684; [0045]; as shown in fig. 12) and 
facing the outlet (air outlet 708; [0046]; also fig. 12-fig. 13; vents 674; [0046]) such that air passing through the air flow passage (air passage 704) and exiting the outlet passes through the grill (via. vents 674; [0046]; or via air diffusing surface 672, as suggested in [0047]). 
Reiker discloses 
a set of blades (fig. 25-26; curved vanes 274; [0113) provided on an analogous impeller (184), 
with at least one blade of the set of blades extending from a root (inner most edge near 278, as seen in fig. 26) to a tip (outer most edge, as seen in fig. 26) in a span-wise direction (as shown in fig. 26), and 
extending from a first edge (top most edge near 278, as seen in fig. 25) to a second edge (bottom most edge, as seen in fig. 25) defining a chord-wise direction, 
Whitmire ‘248 discloses an analogous impeller (fig. 4; 46) in an analogous device (10)
wherein at least some tips of the blades (fig. 9; fins 106; [0036]) include an extension (outer edge 110; [0036]) extending outward at the tip (as shown in fig. 9).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Whitmire ‘391, to incorporate an annular grill located radially exteriorly of the and facing the outlet  such that air passing through the air flow passage and exiting the outlet passes through the grill, as clearly suggested and taught by Schaafsma, in order to create airflows within a room, to improve heating of the room, improve cooling of the room, and improving drying of objects in the room ([0023]).
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Whitmire ‘391, to incorporate an impeller having blades (vanes) extending from the center, in an outward direction, and from the top of the rotor towards the bottom of the rotor , as clearly suggested and taught by Reiker, in order to move air ([0002]).
Further, it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Whitmire ‘391, to incorporate an impeller wherein at least some tips of the blades include an extension, as clearly suggested and taught by Whitmire ‘248, in order to increase impeller efficiency and reduce noise produced by the impeller ([0036]).
In re claim 2, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Whitmire ‘248 further teaches wherein the extension is curvilinear (as shown in fig. 9; note the ridges and valleys as suggested in [0036]).
In re claim 3, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Whitmire ‘248 further teaches a second extension defining a valley between the extension and the second extension (note the plurality ridges and valleys as shown in fig. 9; and as suggested in [0036]).
In re claim 4, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Reiker further teaches wherein the second edge (bottom most edge, as seen in fig. 25) includes a linear portion (bottom inside edge of vane) extending radially outwardly from the root (as shown in fig. 25).
However, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 fail to teach wherein 
the second edge includes a straight linear portion extending radially outwardly from the root.
However, it would have been an obvious matter of design choice to make the different portions of the blades of whatever form or shape was desired or expedient (including a straight linear portion), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In re claim 11, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, but fail to teach wherein each blade of the set of blades includes a hyperbolic paraboloid shape. 
However, it would have been an obvious matter of design choice to make the different portions of the blades of whatever form or shape was desired or expedient (including a hyperbolic paraboloid shape), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In re claim 13, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Schaafsma further teaches wherein the annular grill further includes a set of grill extensions (radial raised portions of 644, extending outwardly from the center, as shown in fig. 12) arranged complementary to the extensions extending from the tip of each blade of the set of blades.
In re claim 14, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Schaafsma further teaches wherein the annular grill includes a set of ribs connected by a vertical wall (as shown in fig. 12), wherein the vertical wall can be angled complementary to a flow of air exhausting from the air flow passage (as shown in fig. 12).
In re claim 15, see claims 1 and 4 above.
In re claim 16, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the blade of claim 15, and Reiker further teaches wherein the second edge extends between the root and the tip, and includes a first curved portion and a second curved portion (see annotated fig. 1 below).

    PNG
    media_image1.png
    684
    871
    media_image1.png
    Greyscale

Fig. 1	Annotated Fig. 25 of Reiker

In re claim 17, Whitmire ‘391, Schaafsma, Reiker, and Whitmire ‘248 teach the blade of claim 16, and Reiker further teaches wherein the first curved portion is convex and the second curved portion is concave (see annotated fig. 1 above; note: the different sides of the blade has convex/concave curves), and the first curved portion meets the second curved portion at an inflection point (see annotated fig. 1 above; note: the change in curvature of the blade where the front side and the back side of the blade meet).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et. al. (U.S. 20040170497) in view of Whitmire et. al. (U.S. 20190120248).
In re claim 18, Snyder teaches an impeller (fig. 2; 13; [0017]) for a fan ([0017]) comprising: 
a hub (fig. 3, bore 21a; [0018]) having an inner wall (cylindrical post 21; [0018], as shown in fig. 3) defining an interior motor chamber (as shown in fig 1), and a top wall (fig. 3, circular plate 20; [0018]) extending radially from an upper edge of the inner wall (as shown in fig. 3; note: impeller 13 is shown upside down compared to applicants);
a set of blades (fig. 2-3; 22; [0018]) 
wherein each blade of the set of blades includes 
a root (portion of 22 closest to cylindrical post 21, as shown in fig. 2) and a tip (fig. 2-3; outer edge 23; [0018]) and opposing first and second  edges, which extend between the root and the tip, 
wherein the root is attached toSerial Number: 16/989,999Examiner: John D BaileyFiled: August 11, 2020Group Art Unit: 3747Page 4 of 8 the inner wall (as shown in fig. 2), the first edge (fig. 2-3; 26; [0018]) is attached to the top wall (as shown in fig. 2-3), and 
the tip includes a set of extensions extending radially outwardly from each blade of the set of blades.
However, Snyder is silent regarding 
the tip includes a set of extensions extending radially outwardly from each blade of the set of blades.
Whitmire ‘248 discloses an analogous impeller (fig. 4; 46) in an analogous device (10)
wherein the tip (fig. 9; outer portion of fins 106; [0036]) includes a set of extensions (outer edge 110; [0036]) extending radially outwardly from each blade of the set of blades (as shown in fig. 9).
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Snyder, to incorporate tip including a set of extensions extending radially outwardly from each blade of the set of blades, as clearly suggested and taught by Whitmire ‘248, in order to increase impeller efficiency and reduce noise produced by the impeller ([0036]).
In re claim 20, see claims 11 and 18 above.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if 
rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and 
rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-10, claim 5 requires that the second edge further includes a first curved portion extending from the straight linear portion. The linear portion of Reiker is curved, and thus does not teach a first curved portion extending from a straight linear portion. If the linear portion of Reiker is modified to be straight, then this modification would also straighten the first curved portion as well. 
Regarding claim 19, claim 19 requires, inter alia, that each blade of the set of blades includes a bottom edge including a straight linear portion extending from the root, and a convex portion extending from the straight linear portion. The bladed portion of Snyder is curved, and thus does not teach that each blade of the set of blades includes a bottom edge including a straight linear portion extending from the root, and a convex portion extending from the straight linear portion. If the bladed portion of Snyder is modified to be straight, then this modification would also straighten the blades of the impeller of Snyder (thus completely changing the shape and flow characteristics of the impeller, and is beyond what could be considered to be reasonably obvious by one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747